Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 09/20/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (US PG Pub 2015/0180307) in view of Usuda (JP2017055560) and Ekin (EP2963775).
	As to independent claim 1, Inuzuka teaches an electric power tool comprising a brushless motor that includes a rotor (25) and a sensor circuit board (30), the sensor circuit board (30) detecting a rotation of the rotor (25), wherein the rotor (25) includes a tubular or columnar rotor core (52) and a plurality of permanent magnets (53), the plurality of permanent magnets (53) being held in the rotor core (52) so as to extend in an axial direction of the rotor core (52), the sensor circuit board (30) is adjacent to a first end portion of the rotor core (52) , and the rotor core (52) is provided with a recessed groove (66) on a side surface outward between all of mutually adjacent permanent magnets (53) of the plurality of permanent magnet  as shown in figure 1 and 5B.
However Inuzuka teaches the claimed limitation as discussed above except the recessed groove between all of each pair of mutually adjacent permanent magnets extends from the first end portion in the axial direction of the rotor core without reaching a second end portion facing the first end portion.  
Usuda teaches a groove (G1) between all of each pair of mutually adjacent permanent magnets (3) as shown in figure 9, for the advantageous benefit of providing cogging torque or torque ripple can be reduced without accompanied by fall of output torque.
Nakamura teaches a recessed groove (see annotated figure 4) extends from the first end portion in the axial direction of the rotor core (15) without reaching a second end portion facing the first end portion as shown in figure 4, for the advantageous benefit of obtaining higher efficiency.

    PNG
    media_image1.png
    380
    514
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka by using the recessed groove between all of each pair of mutually adjacent permanent magnets extends from the first end portion in the axial direction of the rotor core without reaching a second end portion facing the first end portion, as taught by Usuda and Ekin, to provide cogging torque or torque ripple can be reduced without accompanied by fall of output torque and obtain higher efficiency.
As to claim 2/1, Inuzuka in view of Usuda and Ekin teaches the claimed limitation as discussed above except wherein a length of the recessed groove in the axial direction of the rotor core is 1.0 millimeters or more.  
However Ekin teaches a length of the recessed groove in the axial direction of the rotor core is 1.0 millimeters or more as shown in figure 1, for the advantageous benefit of avoiding the usual connection by means of a binder by an elastic connecting structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka in view of Usuda and Ekin by using a length of the recessed groove in the axial direction of the rotor core is 1.0 millimeters or more, as taught by Ekin, to obtain higher efficiency.
As to claim 3/1, Inuzuka teaches wherein the rotor core (52) is formed by axially laminating a plurality of steel plates (see paragraph [0044]), and the recessed groove (66) is formed by forming recessed portions recessed radially inward on a part of the steel plates on the first end portion side as shown in figure 5B.  
As to claim 4/1, Inuzuka teaches wherein -3-New U.S. Patent Application the sensor circuit board (30) has a doughnut shape and includes a rotation detecting element (see paragraph [0039] that magnetically detects the rotation of the rotor (25) as shown in figures 1 and 2.  
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (US PG Pub 2015/0180307) in view of Usuda (JP2017055560) and Ni (CN 107733111).
As to independent claim 1, Inuzuka teaches an electric power tool comprising a brushless motor that includes a rotor (25) and a sensor circuit board (30), the sensor circuit board (30) detecting a rotation of the rotor (25), wherein the rotor (25) includes a tubular or columnar rotor core (52) and a plurality of permanent magnets (53), the plurality of permanent magnets (53) being held in the rotor core (52) so as to extend in an axial direction of the rotor core (52), the sensor circuit board (30) is adjacent to a first end portion of the rotor core (52) , and the rotor core (52) is provided with a recessed groove (66) on a side surface outward between all of each pair of mutually adjacent permanent magnets (53) of the plurality of permanent magnet  as shown in figure 1 and 5B.
However Inuzuka teaches the claimed limitation as discussed above except the recessed groove between all of each pair of mutually adjacent permanent magnets extends from the first end portion in the axial direction of the rotor core without reaching a second end portion facing the first end portion.  
Usuda teaches a groove (G1) between all of each pair of mutually adjacent permanent magnets (3) as shown in figure 9, for the advantageous benefit of providing cogging torque or torque ripple can be reduced without accompanied by fall of output torque.
Ni teaches the recessed groove (see annotated figure 1) extends from the first end portion in the axial direction of the rotor core (1) without reaching a second end portion facing the first end portion as shown in figure 1, for the advantageous benefit of improving the rotor output capability.

    PNG
    media_image2.png
    616
    598
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka by using the recessed groove between all of each pair of mutually adjacent permanent magnets extends from the first end portion in the axial direction of the rotor core without reaching a second end portion facing the first end portion, as taught by Usuda and Ni, to provide cogging torque or torque ripple can be reduced without accompanied by fall of output torque and improve the rotor output capability.
Claim(s) 5, 9-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (US PG Pub 2015/0180307) in view of Usuda (JP2017055560).
As to independent claim 5, Inuzuka teaches an electric power tool comprising a brushless motor that includes a rotor (25) and a sensor circuit board (30), the sensor circuit board (30) detecting a rotation of the rotor (25), wherein the rotor includes a tubular or columnar rotor core (52) and a plurality of permanent magnets (53), the plurality of permanent magnets (53) being held in the rotor core (52) so as to extend in an axial direction of the rotor core (52), the sensor circuit board(30)  is adjacent to a first end portion of the rotor core (52), and the rotor core (52) includes: a flux barrier (54a) that has a semicircular cross section and is disposed so as to have a curved surface facing an end portion at the end portion in a circumferential direction of the permanent magnet (53); and a groove (55) that extends from the first end portion in the axial direction of the rotor core (52) on a side surface outward  as shown in figure 1 and 6A,
However Inuzuka teaches the claimed limitation as discussed above except the groove between the mutually adjacent permanent magnets.  
Usuda teaches the groove (G1) that extends from the first end portion in the axial direction of the rotor core (1) on a side surface outward between the mutually adjacent permanent magnets (3) and a flux barrier (4) that has a semicircular cross section as shown in figure 9, for the advantageous benefit of providing cogging torque or torque ripple can be reduced without accompanied by fall of output torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka by using the groove between the mutually adjacent permanent magnets, as taught by Usuda, to provide a cogging torque or torque ripple can be reduced without accompanied by fall of output torque.
As to claim 9/5, Inuzuka teaches wherein the side surface of the rotor core (52) radially outward the flux barrier (54a) has a semi- cylindrical shape, and includes a part parallel to a surface of the flux barrier facing the permanent magnet (53) as shown in figure 5A.  
As to claim 10/5, Inuzuka teaches wherein the sensor circuit board (30) has a doughnut shape (see figure 2) and includes a rotation detecting element (see paragraph [0039]) that magnetically detects the rotation of the rotor (25) as shown in figures 1 and 2.  
As to claim 13/5, Inuzuka in view of Usuda teaches the claimed limitation the claimed limitation as discussed above except teaches wherein the groove is provided between each pair of mutually adjacent permanent magnets of the plurality of permanent magnets.
However Usuda teaches the groove is provided between each pair of mutually adjacent permanent magnets (3) of the plurality of permanent magnets (3) as shown in figure 9, for the advantageous benefit of providing cogging torque or torque ripple can be reduced without accompanied by fall of output torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka in view of Usuda by using the groove is provided between each pair of mutually adjacent permanent magnets of the plurality of permanent magnets, as taught by Usuda, to provide a cogging torque or torque ripple can be reduced without accompanied by fall of output torque.
As to claim 14/5, Inuzuka in view of Usuda teaches the claimed limitation as discussed above except wherein the flux barrier is an empty space.
However Usuda teaches the flux barrier (4) is an empty space as shown in figure 9, for the advantageous benefit of providing cogging torque or torque ripple can be reduced without accompanied by fall of output torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka in view of Usuda by using the flux barrier is an empty space, as taught by Usuda, to provide a cogging torque or torque ripple can be reduced without accompanied by fall of output torque.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (US PG Pub 2015/0180307) and Usuda (JP2017055560) as applied in claim 5 above, and further in view of Ni (CN 107733111)
As to claim 6/5, Inuzuka in view of Usuda teaches the claimed limitation as discussed above except wherein the groove does not reach a second end portion facing the first end portion.  
However Ni teaches the groove (see annotated figure 1) does not reach a second end portion facing the first end portion as shown in figure 1, for the advantageous benefit of improving the rotor output capability.

    PNG
    media_image2.png
    616
    598
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka in view of Usuda by using the groove does not reach a second end portion facing the first end portion, as taught by Ni, to improves the rotor output capability.
As to claim 7/6, Inuzuka and Usuda in view of Ni teaches the claimed limitation as discussed above except wherein a length of the groove in the axial direction of the rotor core is 1.2 millimeters or more.  
Ni teaches a length of the groove (see annotated figure 1) in the axial direction of the rotor core is 1.2 millimeters or more as shown in figure 1, for the advantageous benefit of improving rotor output capability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka and Usuda in view of Ni by using a length of the groove in the axial direction of the rotor core is 1.2 millimeters or more, as taught by Ni, to improves rotor output capability.
As to claim 8/6, Inuzuka teaches wherein the rotor core (52) is formed by axially laminating a plurality of steel plates (see paragraph [0044]), and the groove (55) is formed by forming recessed portions recessed radially inward on a part of the steel plates on the first end portion side as shown in figure 5A.  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (US PG Pub 2015/0180307) in view of Urabe (WO2017046953).
As to independent claim 11, Inuzuka teaches an electric power tool comprising: a motor shaft (51); a plurality of permanent magnets (53) extending in an axial direction of the motor shaft (51); a rotor core (52) penetrated by the motor shaft (51); and a magnetic sensor (30) that detects a rotation of the permanent magnet (53),
However Inuzuka teaches the claimed limitation as dissed above except wherein the rotor core has shapes different between a portion on the magnetic sensor side and a portion on its opposite side and the portion on the magnetic sensor side is configured to avoid an occurrence of polarity reversal at a switching of the polarity, and the portion on the opposite side is configured to suppress decrease of the torque.
Urabe teaches wherein the rotor core (2a) has shapes different between a portion on the magnetic sensor side (see annotated figure 19) and a portion on its opposite side (see annotated figure 19) and the portion on the magnetic sensor side (see annotated figure 19) is configured to avoid an occurrence of polarity reversal at a switching of the polarity, and the portion on the opposite side (see annotated figure 19) is configured to suppress decrease of the torque as shown in figure 19, for the advantageous benefit of improving motor efficiency.

    PNG
    media_image3.png
    673
    572
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka by using a the rotor core has shapes different between a portion on the magnetic sensor side and a portion on its opposite side and the portion on the magnetic sensor side is configured to avoid an occurrence of polarity reversal at a switching of the polarity, and the portion on the opposite side is configured to suppress decrease of the torque, as taught by Urabe, to improves motor efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hangman (CN10387825) teaches a groove does not reach a second end portion facing the first end portion as claimed in claims 1 and 6.
	Watanabe (JP2012016189) teaches recessed groove between all of each pair of mutually adjacent permanent magnets as claimed in 1 and 13.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        October 18, 2022